Citation Nr: 0735544	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
patella tendon strain of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
February 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In an August 2005 decision, the RO granted a compensable, 10 
percent rating for patella tendon strain, left knee, 
effective from April 20, 2005, the date of the veteran's 
claim for an increase.  Later that same month, the veteran 
submitted a notice of disagreement (NOD) with the 10 percent 
rating assigned.

By a June 2006 rating decision, the RO granted a separate 10 
percent rating for DJD, left knee (evaluated on the basis on 
painful and limited motion) and granted a 20 percent rating 
for patella tendon strain, left knee (evaluated on the basis 
of instability and sublaxation), each effective from April 
20, 2005.  A June 2006 statement of the case (SOC) was 
furnished to the veteran addressing both ratings.  The 
veteran perfected her appeal in August 2006.
 
The Board has characterized the claim for a higher initial 
rating for degenerative joint disease (DJD), left knee, in 
light of the decision in Fenderson v. West, 12 Vet. App. 119 
(1999) (distinguishing original claims from claims for 
increase for already service-connected disability).  Inasmuch 
as a higher evaluation is available for both conditions, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, each of the claims for an increase remains 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO review.  The undersigned agreed to hold the 
record open for 30 days for the veteran to submit additional 
evidence.  Later that month, duplicate evidence was submitted 
by the veteran.

During the hearing, the veteran raised a claim for depression 
secondary to service-connected knee disabilities.  In 
addition, the veteran also raised a claim for a temporary 
total rating pursuant to 38 C.F.R. § 4.30 for left knee 
arthroscopic surgery performed on April 10, 2007, and 
subsequent convalescence.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

These matters are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

These matters must be remanded to ensure compliance with VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).

Initially, the Board points out during the May 2007 video 
hearing before the undersigned, the veteran indicated that 
she began receiving treatment for increased left knee 
symptoms prior to April 2005 at the VA Medical Center (VAMC) 
in Beckley, West Virginia, and had undergone surgery in April 
2007 at the VAMC in Richmond, Virginia.  However, the Board 
notes that the evidence of record contains very few records 
of treatment from the Beckley VAMC and only a copy of the 
April 2007 operative report from the Richmond VAMC, which was 
submitted by the veteran.  Inasmuch as the veteran's 
testimony and written statements have put VA on notice of the 
existence of additional VA medical records, copies of all 
available VA medical records from April 2004 to the present 
need to be obtained and incorporated into the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair. Green v. Derwinski, 1 Vet. App. 121 (1991).   
Moreover, where there is evidence of a material change in the 
veteran's condition or a veteran asserts that the service-
connected disability in question has undergone an increase in 
severity since the time of her last VA examination (conducted 
in June 2005), the prior VA examination report is considered 
inadequate for rating purposes and a new VA examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).   

Hence, the Board finds that a VA orthopedic examination of 
the veteran's left knee, at an appropriate VA medical 
facility, with specific findings responsive to the applicable 
rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995), is needed 
to fully and fairly evaluate the veteran's claim for 
increased ratings.  See 38 U.S.C. § 5103A. 

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.

To ensure that all due process requirements are met, the AOJ 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal. 
The AOJ should ensure that it provides the veteran with 
notice that meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, adjudication of the 
claims for higher initial evaluations should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the AOJ, 
via the AMC, for the following actions:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the letter, the AOJ should request the 
veteran to provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent VA or non-VA medical 
evidence not currently of record.  The 
veteran should also be invited to submit 
all pertinent evidence in her possession.

2. The AOJ should obtain copies of all VA 
records pertaining to the evaluation, 
treatment and surgery related to the 
veteran's service-connected left knee 
disabilities from April 2004 to the 
present.  The AOJ must follow the 
procedures set forth in 38 C.F.R.           
§ 3.159(c) (2007) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3. After all available records and/or 
responses are associated with the claims 
file, the AOJ should arrange for the 
veteran to undergo VA orthopedic 
examination, by a specialist, to 
determine the nature and severity of her 
service-connected knee disabilities.  The 
entire claims file must be made available 
to the examiner designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate diagnostic 
tests (to include X-rays and MRIs, if 
warranted) should be accomplished with 
clinical findings reported in detail.

The examiner should conduct range of 
motion testing of the left knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
Also, the examiner should discuss whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination, specific to each 
disability and to the extent possible, 
the resulting functional impairment in 
terms of additional degrees of limitation 
of motion.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also express an opinion 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
should be described.

The examiner should identify all 
impairments affecting the left knee.  The 
examiner should specifically indicate 
whether there is recurrent subluxation or 
lateral instability or varus disability 
of the left knee (and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe").  The examiner 
should also indicate whether there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, genu recurvatum or shortening of 
the leg.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AOJ should adjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The AOJ's 
readjudication should include 
consideration of all applicable 
diagnostic codes and VA General Counsel 
opinions (such as 9-04 that allows for 
separate ratings for limitation of knee 
flexion and for limitation of knee 
extension) and the AOJ must document its 
specific consideration of 38 C.F.R.          
§§ 4.40, 4.45 and 4.59 factors and 
DeLuca.  In adjudicating the claim for an 
initial rating in excess of 10 percent 
for DJD, left knee, the AOJ must document 
its consideration of whether "staged 
ratings" pursuant to Fenderson, cited to 
above, is appropriate.

5.  If any benefit sought on appeal 
remains denied, the AOJ must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



